IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 JOHN HENRY MILLER,                             : No. 60 WM 2019
                                                :
                      Petitioner                :
                                                :
                                                :
               v.                               :
                                                :
                                                :
 PENNSYLVANIA BOARD OF                          :
 PROBATION AND PAROLE,                          :
                                                :
                      Respondent                :


                                          ORDER



PER CURIAM

       AND NOW, this 14th day of November, 2019, the Petition for Leave to File for

Allowance of Appeal Nunc Pro Tunc is GRANTED. The Prothonotary is DIRECTED to

accept the Petition for Allowance of Appeal for filing.